DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Non-Final rejection issued on 4/1/2022 is withdrawn. A new ground of rejection is set forth below.
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The amendment filed on 7/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the abstract recites “component (III) comprising: (a)…(b)…(c)…”, however, (b) and (c) are not supported by the original specification; the abstract recites “providing a solid component; providing a component which is insoluble…”, the specification does not support any solid component or any insoluble component can delay the reactivity. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1, 3-11, 14-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “component (III) comprising… (b) a reaction product of at least one said amine reacted with…, (c) a reaction product of…”, however, the specification discloses the component (III) is the amine itself. 
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for thermal energy, microwave radiation etc, does not reasonably provide enablement for “other radiation sources”, “other sources of activation” and “any other variables”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, “other radiation sources”, “other sources of activation” and “any other variables”, includes infinite species. One of ordinary skill in the art would not reasonably be able to select suitable variable from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable variables from an infinitely large number of species would be unknown to one of ordinary skill; species of different variables may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a suitable variable to make the invention. 
Claims 1, 3-11, 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “delayed” and “delayer” in claim 1 and claim 4, “latency” in claim 15, “latent” in claim 16 are a relative term which renders the claim indefinite. The terms “delayed”, “delayer” and “latency” and “latent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 recites viscosity without reciting shear rate/frequency. From scientific point of view, the recitation “doubling of viscosity” is meaningless. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-6, 8, 10-11, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al (EP0687716).
Kubo discloses a coating composition comprising a polyester resin having a functional group of acetoacetate, a compound having an aldehyde group, and an amine (example 4). The polyester resin itself is solid and also reads on a reactivity delayer. The amine can be ethylamine, diethylamine etc (line 33-40). The aldehyde compound can be acetaldehyde etc (line 48-53). Aldehyde is added 0.1-10 moles every mole of acetoacetyl group (line 54-55). The claimed delayed reactivity and other properties would be inherent to the composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobel et al (US 2002/0040093).
Hobel teaches a composition comprising an aldehyde-functional polyurethane and a crosslinker (abstract). The crosslinker can be malonate/acetoacetate functional polyester or polyamine [0045-0052, 0012-0016, 0064]. The polyamine can be ethylene diamine etc [0046]. 
Hobel does not teach a mixture of polyamine and malonate/acetoacetate functional polyester. 
However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). 
Hobel is silent with respect to the delayed reactivity and other properties of the composition. However, the teachings from Hobel have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise
Allowable Subject Matter
Claims 4, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Terminal Disclaimer
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application Numbers 16705351, 16705338, 16705377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding 112(a) rejection of component (III), it is noted that the amendment changes the features component (III) as recited in items (i) and (ii), however the new features are not supported by the instant specification.
In response to applicant's argument regarding 112(b) rejection of terms delayed etc. it is noted paragraph 0079 does not provide a definition for those terms, instead it merely states “protected” and “latent” refer to delay of reactivity. However, the term “delay” itself is not defined. Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Applicants list paragraphs 195, 198, 277 which use the term latent, however, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “latent” in those paragraphs is used by the claim to mean “protected” while the accepted meaning is “not obvious or active.” A protected compound/group lose its original characteristic by reacting with another compounds. However, merely lower temperature can lower the reactivity of a compound without reacting with other compounds. 
In response to applicant's argument regarding claim 17, it is noted that ASTM does not specify shear rate/frequency.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763